        Case 1:21-cv-01679-EK-PK Document 13 Filed 03/31/21 Page 1 of 1 PageID #: 227



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
NIKE, INC.                                                                                                          CASE NO.: 1:21-CV-01679-EK-
                                                                                                                    PK


                                              vs                                                        Plaintiff
MSCHF PRODUCT STUDIO, INC.


                                                                                                    Defendant


                                                    AFFIDAVIT OF SERVICE

State of Delaware }
County of New Castle} ss.:

The undersigned, being duly sworn, deposes and says;

Deponent is not a party herein, is over 18 years of age and resides in the state of Delaware.

That on 03/31/2021 at 1:00 PM at 651 N Broad Street, Suite 206, Middletown, DE 19709

deponent served a(n) [Proposed] Temporary Restraining Order and Order to Show Cause for Preliminary Injunction, Nike, lnc.'s
Memorandum of Law in Support of Its Motion for a Temporary Restraining Order & Preliminary Injunction with Exhibits 1-2,
Notice of Electronic Filing

on MSCHF Product Studio, lnc.c/o Legalinc Corporate Services Inc., Registered Agent,

by delivering thereat a true copy to Stephanie Frazier personally, authorized to accept service thereof.

Description of Person Served:
Gender: Female
Skin: White
Hair: Brown
Age: 22 - 35 Yrs.
Height: 5' 4" - 5' 8"
Weight:131-160 Lbs.
Other:




                                I
 Sworn to1>efore me this                  KEVIN DUNN                      -,
 31st 9ay~ch, 2021                       NOTARY PUBLIC
                 ~,,_                 SrATE OF DELA
                     '.'-.,
                        · '\
                                 _ y Com~
                                ~M      - ~~~xp/res
                                        ·- ___
                                                      WARE
                                                    Augusr 25, 2022
                                                                                                                          Granville Morris
             NOTARYPIJBLI~-                     -                         _J




                                           Serving By Irving, Inc. 1233 Broadway, Suite 22011 New York, NY 10279
                                             New York City Dept. of Consumer Affairs License No. 0761160
